



Exhibit 10.1




RETIREMENT AGREEMENT
 
This Retirement Agreement (the “Agreement”), dated as of March 7, 2019, is
entered into by and between Six Flags Entertainment Corporation, a Delaware
corporation (the “Company”) and James Reid-Anderson (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and Executive have entered into an Employment Agreement,
dated as of July 18, 2017 (the “Employment Agreement”) pursuant to which the
Executive currently serves as President and Chief Executive Officer of the
Company and Chairman of the Company’s Board of Directors (the “Board”).


WHEREAS, the Company and the Executive have agreed that the term of the
Employment Agreement will terminate on the terms and at the time set forth in
this Agreement and the Company and the Executive desire to set forth herein
their mutual agreement with respect to Executive’s subsequent employment and
retirement from the Company (“Retirement”) on the terms set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:
 
1.    Effective Date and Terms.  Executive’s employment by the Company pursuant
to this Agreement shall commence (and employment by the Company pursuant to the
Employment Agreement shall end except as otherwise specifically set forth in
this Agreement) on the earlier of: (i) the date written notice is provided by
Executive to the Board of a date for his Retirement (“Retirement Date”) on or
after February 28, 2020 and (ii) the date written notice is given by a
representative of the Board that the Board has identified an individual as part
of its succession planning process who will commence employment as the new Chief
Executive Officer of the Company and providing a Retirement Date for Executive
(earlier of such dates of written notice, “Effective Date”). Unless specifically
agreed to otherwise in writing by the Company and the Executive, the Retirement
Date shall not be less than fifteen (15) nor more than sixty (60) days after the
Effective Date. Terms not otherwise defined in this Agreement shall have the
meaning set forth in the Employment Agreement.
 
2.             Position, Duties, Location, and Support.
 
(a)    Position and Duties.  Executive shall serve as the President and Chief
Executive Officer of the Company and as Chairman of the Board from the Effective
Date through his Retirement Date (the “Term”).  During the Term, Executive shall
have the duties and responsibilities for the position(s) then held by Executive
that are commensurate with those held by similarly situated executives at
similarly situated companies of similar size, and such other duties and
responsibilities assigned by the Board that are consistent with Executive’s
position and succession planning regarding the role of Chief Executive Officer. 
Executive shall report solely and directly to the Board.
 
(b)    Attention and Time.  Executive shall devote a majority of his business
attention and time to his duties hereunder and shall use his reasonable best
efforts to carry out such duties faithfully and efficiently.  During the Term,
it shall not be a violation of this Agreement for Executive to (i) serve on
industry, trade, civic or charitable boards or committees; (ii) deliver lectures
or fulfill speaking engagements; or (iii) manage personal investments, as long
as such activities do not materially interfere with the performance of
Executive’s duties and responsibilities as described herein. Executive shall be
permitted to serve on for-profit corporate boards of directors if approved in
advance by the Board, which approval shall not be unreasonably withheld or
delayed. 
 
(c)    Location and Support.  Executive may perform his duties under this
Agreement from any location. Executive shall have office and administrative
support at the Company’s offices in Gurnee, Illinois through December 31, 2020.
 
3.             Compensation. Section 3 Compensation of the Employment Agreement
shall continue in effect with respect to Executive’s employment with the Company
through his Retirement Date.
 
4.             Termination of Employment. 




1

--------------------------------------------------------------------------------





(a)    Termination Other Than Retirement. Executive’s employment shall terminate
automatically upon his death or Disability prior to the Retirement Date and if
so, the provisions for payment with respect to death or Disability under Section
4(a) of the Employment Agreement shall apply.   The Company may terminate
Executive’s employment for Cause and Executive would be entitled to Executive’s
Accrued Amounts and Executive shall have no further right or entitlement under
this Agreement or the Employment Agreement to payments arising from such
termination of his employment for Cause.
 
(b)    Retirement.  In the event of Executive’s Retirement, Executive shall be
entitled to the Accrued Amounts and, subject to Executive’s compliance with
Sections 5, 6 and 7, the following payments and benefits in lieu of any payments
or benefits under any severance program or policy of the Company or its
Affiliates:
 
(A)    If Executive’s Retirement is prior to February 28, 2020, payment through
February 28, 2020 of Base Salary and allowances as specified in Section 3(e) of
the Employment Agreement as though Executive had remained employed through
February 28, 2020;


(B)    If Executive’s Retirement is prior to the time that any bonus for
calendar year 2019 is paid, a bonus for calendar year 2019 will be paid to
Executive based on actual Company results consistent with the manner calculated
for other senior executives of the Company and as though Executive had remained
employed through the date of payment of the bonus and paid, at the same time
bonuses, if any, are paid to other senior executives of the Company;


(C)    If Executive’s Retirement is prior to the time that any bonus for 2020 is
paid, the Company will determine Executive’s bonus for calendar year 2020
considering such factors as the portion of calendar year 2020 Executive was
employed and the Executive’s contributions to the Company and the transition
process and pay any such bonus on or as soon as practicable after Executive’s
Retirement Date;
 
(D)    At the Company’s election based on availability of coverage and
compliance with legal requirements, either (X) for the period from the
Retirement Date through the later of February 28, 2022 or twenty-four (24)
months after the Retirement Date (such period “Continuation Period”) , continued
coverage under the Company’s health plans (including medical and dental) and
life insurance plans on the same basis as such coverage is made available to
executives employed by the Company (including, without limitation, co-pays,
deductibles and other required payments and limitations) or substantially
comparable coverage and Executive’s qualifying event for purposes of COBRA shall
be treated as occurring at the end of such Continuation Period to the extent
reasonably available or (Y) a cash lump sum payment equal to (i) twenty-four
(24) multiplied by (ii) the excess of the monthly applicable COBRA premium as of
the Executive’s Retirement for health care coverage and the monthly premium for
life insurance Executive (and Executive’s eligible dependents, if any) had from
the Company immediately prior to the Executive’s Retirement over the monthly
dollar amount Executive would have paid to the Company for such health care
coverage and life insurance coverage if Executive remained employed for the
Continuation Period; and
 
(E)    The vesting of stock options scheduled to vest in normal course through
February 28, 2021 shall be accelerated to the Retirement Date and such stock
options as well as all other outstanding vested stock options shall remain
exercisable for the shorter of their originally scheduled respective terms and
one year following Executive’s Retirement. All other stock options that are not
vested or do not become vested pursuant to the preceding sentence shall be
forfeited upon Executive’s Retirement and Executive hereby agrees that upon his
Retirement any right to earn Shares under the Company’s Project 750 Program that
has not yet been earned upon Executive’s Retirement shall be forfeited.
 
(c)    Release.  As a condition to receiving the payments and benefits set forth
in Section 4(b), Executive shall be required, within 60 days of Executive’s
Retirement, to execute, deliver and not revoke (with any applicable revocation
period having expired) a general release of claims in a form attached hereto as
Exhibit A.  To the extent required by Section 19, any payments or benefits that
would otherwise have been made during such 60-day period shall not be made and
shall be accumulated and paid in a single lump sum on the expiration of such
60-day period.
 
(d)    Full Discharge.  The amounts payable to Executive under this
Section following termination of Executive’s employment shall be in full and
complete satisfaction of Executive’s rights under this Agreement and the
Employment Agreement and any other claims he may have in respect of his
employment by the Company or any of its subsidiaries, and Executive acknowledges
that such amounts are fair and reasonable, and his sole and exclusive remedy, in
lieu of all other remedies at law or in equity, with respect to the termination
of his employment hereunder or breach of this Agreement.  Nothing contained in
this subsection shall serve as a bar to any claim that would not have been
released if


2

--------------------------------------------------------------------------------





Executive executed the release attached as Exhibit A upon Executive’s
termination of employment with the Company, whether or not such release is
required to be executed in connection with such termination. 
 
(e)    Other Positions.  Except as otherwise provided in the following sentence
of this subsection, Executive shall immediately resign, and shall be deemed to
have immediately resigned without the requirement of any additional action, from
any and all positions Executive holds (including as a member of the Board) with
the Company and its Affiliates on Executive’s Retirement or other termination of
Executive’s employment. The Board may ask the Executive to remain a member of
the Board after his Retirement for a period of time and if the Executive and the
Board agree to the continuation of Executive’s service as a Board member after
Executive’s Retirement, Executive agrees to resign from the Board at any time
requested by the Board prior to any subsequent re-election by the stockholders
at annual meeting of the stockholders of the Executive as a member of the Board.
 
(f)    Breach of Payment Obligation.  If the Company fails (other than pursuant
to Section 18) to pay any amount due to Executive (or Executive’s estate)
pursuant to this Section 4 as a result of Executive’s termination of employment
within the fifteen (15) day period following written notice by Executive (it
being understood and agreed that such notice may not be given until any such
material payment has not been paid for at least 15 days following its scheduled
payment date), the restrictions imposed by Section 7(a)(i) and (ii) shall
immediately terminate.
 
5.             Section 5 Confidentiality of Trade Secrets and Business
Information of the Employment Agreement shall continue in effect.
 
6.             Return of Information.  Executive agrees that upon Retirement or
any other termination of Executive’s employment with the Company, Executive
shall deliver to the Company (at the Company’s expense), any and all notes,
files, memoranda, papers and, in general, any and all physical (including
electronic) matter containing Confidential Information that are in Executive’s
possession or under Executive’s control, except as otherwise consented in
writing by the Company at the time of such termination.  The foregoing shall not
prevent Executive from retaining copies of personal diaries, personal notes,
personal address books, personal calendars, and any other personal information
(including, without limitation, information relating to Executive’s
compensation), but only to the extent such copies do not contain any
Confidential Information other than that which relates directly to Executive,
including his compensation.


7.             Noncompetition, Noninterference, Nondisparagement and
Cooperation.
 
(a)    General.  In consideration for the compensation payable to Executive
under this Agreement and the Employment Agreement, Executive agrees that
Executive shall not, other than in carrying out his duties thereunder, directly
or indirectly, do any of the following (i) during Executive’s employment with
the Company and its Subsidiaries and for a period of one (1) year after any
termination of such employment, render services in any capacity (including as an
employee, director, member, consultant, partner, investor or independent
contractor) to a Competitor, (ii) during Executive’s employment with the Company
and its Subsidiaries and for a period of two (2) years after any termination of
such employment, attempt to, or assist any other person in attempting to,
employ, engage, retain or partner with, any person who is then, or at any time
during the ninety (90) day-period prior thereto was, a director, officer or
other executive of the Company or a Subsidiary, or encourage any such person or
any consultant, agent or independent contractor of the Company or any Subsidiary
to terminate or adversely alter or modify such relationship with the Company or
any Subsidiary, provided that this section (ii) shall not be violated by general
advertising, general internet postings or other general solicitation in the
ordinary course not specifically targeted at such persons, nor (iii) during
Executive’s employment with the Company and its Subsidiaries and for a period of
two (2) years after any termination of employment, solicit any then current
customer (excluding any patrons of the Company’s amusement parks) or business
partner of the Company or any Subsidiary to terminate, alter or modify its
relationship with the Company or the Subsidiary or to interfere with the
Company’s or any Subsidiary’s relationships with any of its customers or
business partners.  During Executive’s employment with the Company and for two
(2) years thereafter, Executive agrees not to make any public statement that is
intended to or would reasonably be expected to disparage the Company, its
Affiliates or its or their directors, officers, employees, businesses or
products other than as required in the good faith discharge of his duties
hereunder.  During the Executive’s employment with the Company and for two
(2) years thereafter, the Company (including directors and officers of the
Company in their capacity as such) agrees that it shall not make any public
statement that is intended to or would reasonably be expected to disparage
Executive.  At the request of Executive, the Company shall direct its directors
and officers to not make any statements that would violate this Section 7(a) if
they were made by the Company and shall use its commercially reasonable efforts
to enforce such direction.  Notwithstanding the foregoing, nothing in this
Section shall prevent any person from (A) responding publicly to any incorrect,
disparaging or derogatory public statement made by or on behalf of the other
party to the extent reasonably necessary to correct or refute such public
statement or (B) making any truthful statement to the extent required by law.
 


3

--------------------------------------------------------------------------------





(b)    Cooperation.  Executive agrees to provide transition services to the
Company and his successor, in a reasonable manner and at the expense of the
Company, during the ninety (90) day period after the successor’s appointment as
Chief Executive Officer of the Company. Executive agrees to cooperate, in a
reasonable manner and at the expense of the Company, with the Company and its
attorneys, both during and after the termination of Executive’s employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which Executive was involved prior to the termination of Executive’s
employment so long as such cooperation does not materially interfere with
Executive’s employment or consulting.  In the event that such transition
services or cooperation is required after the later of: (i) termination of the
Executive’s employment with the Company and its Subsidiaries or (ii) February
28, 2020, the Company shall pay the Executive at the rate of $7,500 per day and
out-of-pocket expenses approved in advance by the Company after presentation by
the Executive of reasonable documentation related thereto.
 
(c)    Definition.  For purposes of this Agreement, “Competitor” shall mean any
business or enterprise in the theme park business, which shall include, without
limitation, amusement and water parks.  Notwithstanding the foregoing,
Executive’s provision of services to an Affiliate or unit of a Competitor that
is not directly engaged in the theme park business shall not be a violation of
the restrictions of this Section 7 so long as Executive does not provide
material services in respect of the theme park business and does not have
material direct or indirect managerial or oversight responsibility or authority
for the theme park business.  Nothing contained herein shall prevent Executive
from acquiring, solely as an investment, any publicly-traded securities of any
person so long as he remains a passive investor in such person and does not own
more than one percent (1%) of the outstanding securities thereof.
 
8.             Enforcement.  Executive acknowledges and agrees that:  (i) the
purpose of the covenants set forth in Sections 5 through 7 above (the
“Restrictive Covenants”) is to protect the goodwill, trade secrets and other
confidential information of the Company; (ii) because of the nature of the
business in which the Company is engaged and because of the nature of the
Confidential Information to which Executive has access, it would be impractical
and excessively difficult to determine the actual damages of the Company in the
event Executive breached any such covenants; and (iii) remedies at law (such as
monetary damages) for any breach of Executive’s obligations under the
Restrictive Covenants would be inadequate.  Executive therefore agrees and
consents that if Executive commits any breach of a Restrictive Covenant, the
Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage.  If
any portion of the Restrictive Covenants is hereafter determined to be invalid
or unenforceable in any respect, such determination shall not affect the
remainder thereof, which shall be given the maximum effect possible and shall be
fully enforced, without regard to the invalid portions.  In particular, without
limiting the generality of the foregoing, if the covenants set forth in
Section 7 are found by a court or an arbitrator to be unreasonable, Executive
and the Company agree that the maximum period, scope or geographical area that
is found to be reasonable shall be substituted for the stated period, scope or
area, and that the court or arbitrator shall revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.  If any of
the Restrictive Covenants are determined to be wholly or partially unenforceable
in any jurisdiction, such determination shall not be a bar to or in any way
diminish the Company’s right to enforce any such covenant in any other
jurisdiction.
 
9.             Indemnification.
 
(a)    The Company agrees that if Executive is made a party to, is threatened to
be made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative, excluding
any action instituted by Executive, any action related to any actual violation
of Section 16 of the Exchange Act by Executive or  any action brought by the
Company  for compensation or damages related to Executive’s breach of this
Agreement (a “Proceeding”), by reason of the fact that he was a director,
officer, employee, consultant or agent of the Company, or was serving at the
request of, or on behalf of, the Company as a director, officer, member,
employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee, consultant or agent of the Company or
other entity, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s certificate of
incorporation or by-laws or, if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees reasonably incurred, judgments, fines, taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing his rights to indemnification or contribution) incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even though he has ceased to be a director, officer,
member, employee, consultant or agent of the Company or other entity and shall
inure to the benefit of Executive’s heirs, executors and administrators.  The
Company shall reimburse Executive for all costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by him in connection with any
Proceeding within twenty (20) business days after receipt by the


4

--------------------------------------------------------------------------------





Company of a written request for such reimbursement and appropriate
documentation associated with these expenses.  Such request shall include an
undertaking by Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses; provided that the amount of such obligation to repay shall
be limited to the after-tax amount of any such advance except to the extent
Executive is able to offset such taxes incurred on the advance by the tax
benefit, if any, attributable to a deduction for repayment.
 
(b)    Neither the failure of the Company (including its board, independent
legal counsel or stockholders) to have made a determination prior to the
commencement of any proceeding concerning payment of amounts claimed by
Executive under Section 9(a) above that indemnification of Executive is proper
because he has met the applicable standard of conduct, nor a determination by
the Company (including its board, independent legal counsel or stockholders)
that Executive has not met such applicable standard of conduct, shall create a
presumption or inference that Executive has not met the applicable standard of
conduct.
 
(c)    The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy covering Executive at a level, and on terms and
conditions, no less favorable to him than the coverage the Company provides
other similarly-situated executives for six years after Executive’s Retirement
Date or such longer statute of limitation period.
 
(d)    Nothing in this Section 9 shall be construed as reducing or waiving any
right to indemnification, or advancement of expenses, Executive would otherwise
have under the Company’s certificate of incorporation or by-laws or under
applicable law.
 
10.           Arbitration.  Subject to Section 8, in the event that any dispute
arises between the Company and Executive regarding or relating to this Agreement
and/or any aspect of Executive’s employment relationship with the Company, the
parties consent to resolve such dispute through mandatory arbitration under the
Commercial Rules of the American Arbitration Association (“AAA”), before a
single arbitrator in Chicago IL.  The parties hereby consent to the entry of
judgment upon award rendered by the arbitrator in any court of competent
jurisdiction.  Notwithstanding the foregoing, however, should adequate grounds
exist for seeking immediate injunctive or immediate equitable relief, any party
may seek and obtain such relief.  The parties hereby consent to the exclusive
jurisdiction of the state and Federal courts of or in the State of New York for
purposes of seeking such injunctive or equitable relief as set forth above. 
Out-of-pocket costs and expense reasonably incurred by Executive in connection
with such arbitration (including attorneys’ fees) shall be paid by the Company
with respect to each claim on which the arbitrator determines
Executive prevails.
 
11.           Mutual Representations.
 
(a)           Executive acknowledges that before signing this Agreement,
Executive was given the opportunity to read it, evaluate it and discuss it with
Executive’s personal advisors.  Executive further acknowledges that the Company
has not provided Executive with any legal advice regarding this Agreement.
 
(b)           Executive represents and warrants to the Company that the
execution and delivery of this Agreement and the fulfillment of the terms hereof
(i) shall not constitute a default under, or conflict with, any agreement or
other instrument to which he is a party or by which he is bound and (ii) as to
his execution and delivery of this Agreement do not require the consent of any
other person.
 
(c)           The Company represents and warrants to Executive that (i) the
execution, delivery and performance of this Agreement by the Company has been
fully and validly authorized by all necessary corporate action, (ii) the person
signing this Agreement on behalf of the Company is duly authorized to do so,
(iii) the execution, delivery and performance of this Agreement does not violate
any applicable law, regulation, order, judgment or decree or any agreement, plan
or corporate governance document to which the Company is a party or by which it
is bound and (iv) upon execution and delivery of this Agreement by the parties,
it shall be a valid and binding obligation of the Company enforceable against it
in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.
 
(d)           Each party hereto represents and warrants to the other that this
Agreement constitutes the valid and binding obligations of such party
enforceable against such party in accordance with its terms.
 
12.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when delivered
(i) personally, (ii) by registered or certified mail, postage prepaid with
return receipt requested, (iii) by facsimile with evidence of completed
transmission, or (iv) delivered by overnight courier to the party concerned at
the address indicated below or to such changed address as such party may
subsequently give such notice of:


5

--------------------------------------------------------------------------------





 
If to the Company:
Six Flags Entertainment Corporation.
 
924 Avenue J East
 
Grand Prairie, Texas 75050
 
Phone: (972) 595-5000
 
 
 
Attention: General Counsel
 
Fax: (972) 641-0323
 
 
If to Executive:
James Reid-Anderson
 
most recent contact information appearing in Company’s records

 
13.           Assignment and Successors.  This Agreement is personal in its
nature and none of the parties hereto shall, without the consent of the others,
assign or transfer this Agreement or any rights or obligations hereunder;
provided, however, that in the event of a merger, consolidation, or transfer or
sale of all or substantially all of the assets of the Company with or to any
other individual(s) or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, and such transferee or successor shall be
required to assume such obligations by contract (unless such assumption occurs
by operation of law).  Anything herein to the contrary notwithstanding,
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death or judicially
determined incompetence by giving the Company written notice thereof.  In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary, estate or other legal representative.
 
14.           Governing Law; Amendment.  This Agreement shall be governed by and
construed in accordance with the laws of Delaware, without reference to
principles of conflict of laws.  This Agreement may not be amended or modified
except by a written agreement executed by Executive and the Company or their
respective successors and legal representatives.
 
15.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
 
16.           Tax Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.
 
17.           No Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.  Any provision of this
Agreement may be waived by the parties hereto; provided that any waiver by any
person of any provision of this Agreement shall be effective only if in writing
and signed by each party and such waiver must specifically refer to this
Agreement and to the terms or provisions being modified or waived.
 
18.           No Mitigation.  In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as set forth herein, such amounts shall not be subject to offset or otherwise
reduced whether or not Executive obtains other employment.  The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company have against Executive for any
reason; provided that the Company may cease making the payments or providing the
benefits, in each case, under Section 4 if Executive materially violates the
provisions of Sections 5, 6 and 7 and, if curable, does not cure such violation
within fifteen (15) days after written notice from the Company.
 
19.           Section 409A.  This Agreement is intended to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) with respect to amounts, if any, subject thereto and shall be
interpreted and construed and shall be performed by the parties consistent with
such intent.  To the extent Executive would otherwise be entitled to any payment
under this Agreement, or any plan or arrangement of the Company or its
Affiliates, that constitutes a


6

--------------------------------------------------------------------------------





“deferral of compensation” subject to Section 409A and that if paid during the
six (6) months beginning on the Executive’s Retirement or other termination of
employment would be  subject to the Section 409A additional tax because
Executive is a “specified employee” (within the meaning of Section 409A and as
determined by the Company), the payment will be paid to Executive on the earlier
of the six (6) month anniversary of his termination of employment or death.  To
the extent Executive would otherwise be entitled to any benefit (other than a
payment) during the six (6) months beginning on termination of Executive’s
employment that would be subject to the Section 409A additional tax, the benefit
will be delayed and will begin being provided on the earlier of the first day
following the six (6) month anniversary of Executive’s Retirement Date or
death.  Any payment or benefit due upon a termination of employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided only upon a “separation from service” as defined in Treasury
Regulation § 1.409A-1(h).  Each payment made under this Agreement shall be
deemed to be a separate payment for purposes of Section 409A.  Amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation §§ 1.409A-1(b)(4) (“Short-Term Deferrals”) and (b)(9) (“Separation
Pay Plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treasury Regulation § 1.409A-1 through A-6. 
Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.  To the extent any expense reimbursement
(including without limitation any reimbursement of interest or penalties related
to taxes) or the provision of any in-kind benefit is determined to be subject to
Section 409A (and not exempt pursuant to the prior sentence or otherwise), the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.
 
20.           Headings.  The Section headings contained in this Agreement are
for convenience only and in no manner shall be construed as part of this
Agreement.
 
21.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and shall supersede all
prior agreements other than outstanding equity grants, whether written or oral,
with respect thereto, including without limitation, the employment agreement
between the Company and Executive dated as of July 18, 2017 except to the extent
such Employment Agreement is specifically incorporated into this Agreement.   In
the event of any inconsistency between the terms of this Agreement and the terms
of any other Company plan, policy, equity grant, arrangement or agreement with
Executive, the provisions most favorable to Executive shall govern.
 
22.           Duration of Terms.  The respective rights and obligations of the
parties hereunder shall survive any termination of Executive’s employment to the
extent necessary to give effect to such rights and obligations.
 
23.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
24.           Certain Change in Control Payments.  Notwithstanding any provision
of this Agreement to the contrary, if any payments or benefits Executive would
receive from the Company under this Agreement or otherwise in connection with
the Change in Control (the “Total Payments”) (a) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (b) but for this Section 24,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive will be entitled to receive either (i) the full amount of the Total
Payments or (ii) a portion of the Total Payments having a value equal to $1 less
than three (3) times such individual’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code), whichever of (i) and (ii), after taking into
account applicable federal, state, and local income taxes and the excise tax
imposed by Section 4999 of the Code, results in the receipt by such employee on
an after-tax basis, of the greatest portion of the Total Payments.  Any
determination required under this Section 24 shall be made in writing by the
accountant or tax counsel selected by the Executive.  If there is a reduction
pursuant to this Section 24 of the Total Payments to be delivered to the
applicable Executive and to the extent that an ordering of the reduction other
than by the Executive is required by Section 19 or other tax requirements, the
payment reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” and then reducing the “parachute payments” in order beginning with the
“parachute payment” with the highest Parachute Payment Ratio.  For “parachute
payments” with the same Parachute Payment Ratio, such “parachute payments” shall
be reduced based on the time of payment


7

--------------------------------------------------------------------------------





of such “parachute payments,” with amounts having later payment dates being
reduced first.  For “parachute payments” with the same Parachute Payment Ratio
and the same time of payment, such “parachute payments” shall be reduced on a
pro rata basis (but not below zero) prior to reducing “parachute payments” with
a lower Parachute Payment Ratio.  For purposes hereof, the term “Parachute
Payment Ratio” shall mean a fraction the numerator of which is the value of the
applicable “parachute payment” for purposes of Section 280G of the Code and the
denominator of which is the actual present value of such payment.
 
IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.
 
 
SIX FLAGS ENTERTAINMENT CORPORATION.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lance C. Balk
 
 
 
Lance C. Balk, General Counsel
 
 
 
 
 
/s/ James Reid-Anderson
 
 
James Reid-Anderson

 


 
 


8

--------------------------------------------------------------------------------







Exhibit A
 
Agreement and General Release
 
Agreement and General Release (“Agreement”), by and between James Reid-Anderson
(“Executive” and referred to herein as “you”) and Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”).
 
1.             In exchange for your waiver of claims against the Released
Persons (as defined below) and compliance with the other terms and conditions of
this Agreement, upon the effectiveness of this Agreement, the Company agrees to
provide you with the payments and benefits provided in Section 4 of your
retirement agreement with the Company, dated March 7, 2019 (the “Retirement
Agreement”) in accordance with the terms and conditions of the Retirement
Agreement.
 
2.             (a)           In consideration for the payments and benefits to
be provided to you pursuant to section 1 above, you, for yourself and for your
heirs, executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as “Releasors”), forever release and
discharge the Company and its subsidiaries, divisions, affiliates and related
business entities, successors and assigns, and any of its or their respective
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns (in each case, in their capacity as such) (collectively the
“Released Persons”) from any and all claims, suits, demands, causes of action,
covenants, obligations, debts, costs, expenses, fees and liabilities of any kind
whatsoever in law or equity, by statute or otherwise, whether known or unknown,
vested or contingent, suspected or unsuspected and whether or not concealed or
hidden (collectively, the “Claims”), which you have had, now have, or may have
against any of the Released Persons by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter arising
up to and including the date on which you sign this Agreement, except as
provided in subsection (c) below.
 
(b)           Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Released Persons from any and all such
claims, whether known or unknown, which you have had, now have, or may have
against the Released Persons arising out of your employment or termination
thereof, including, but not limited to: (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974 (excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Released Persons subject to the terms and conditions of
such plan and applicable law), the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act of 1988, or the Fair Labor Standards
Act of 1938, in each case as amended [update as appropriate]; (ii) any other
claim whether based on federal, state, or local law (statutory or decisional),
rule, regulation or ordinance, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (iii) any claim for
attorneys’ fees, costs, disbursements and/or the like.
 
(c)           Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of claims: (1) that arise after the date on which you sign this
Agreement, including, without limitation, such claims related to any equity
award held by you; (2) for the payments or benefits required to be provided
under Section 4 of the Retirement Agreement; (3) regarding rights of
indemnification and receipt of legal fees and expenses to which you are entitled
under the Retirement Agreement, the Company’s or a subsidiary of the Company’s
Certificate of Incorporation or By-laws (or similar instrument), pursuant to any
separate writing between you and the Company or any subsidiary of the Company or
pursuant to applicable law; or (4) relating to any claims for accrued, vested
benefits under any employee benefit plan or retirement plan of the Released
Persons subject to the terms and conditions of such plan and applicable law
(excluding any severance or termination pay plan, program or arrangement, claims
to which are specifically waived hereunder.
 
(d)           In signing this Agreement, you acknowledge that you intend that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied.  You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  [Update to include reference to any
applicable statute regarding the waiver of unknown claims.]
 
3.             (a)           This Agreement is not intended, and shall not be
construed, as an admission that any of the Released Persons has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against you.
 


9

--------------------------------------------------------------------------------





(b)           Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.
 
(c)           You represent and warrant that you have not assigned or
transferred to any person or entity any of my rights which are or could be
covered by this Agreement, including but not limited to the waivers and releases
contained in this Agreement.


(d)           You understand that nothing in this Agreement limits your ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”). You
further understand this Agreement does not limit your ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. While this
Agreement does not limit your right to receive an award for information provided
to the Securities and Exchange Commission, you understand and agree that, to
maximum extent permitted by law, you are otherwise waiving any and all rights
you may have to individual relief based on any claims that you have released and
any rights you have waived by signing this Agreement. [Update as appropriate]
 
4.             This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.
 
5.             This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware applicable to agreements made and to be
performed entirely within such State.
 
6.             You acknowledge that you: (a) have carefully read this Agreement
in its entirety; (b) have had an opportunity to consider for at least
[twenty-one (21)] [forty-five (45)] days the terms of this Agreement; (c) are
hereby advised by the Company in writing to consult with an attorney of your
choice in connection with this Agreement; (d) fully understand the significance
of all of the terms and conditions of this Agreement and have discussed them
with your independent legal counsel, or have had a reasonable opportunity to do
so; (e) have had answered to your satisfaction by your independent legal counsel
any questions you have asked with regard to the meaning and significance of any
of the provisions of this Agreement; and (f) are signing this Agreement
voluntarily and of your own free will and agree to abide by all the terms and
conditions contained herein.
 
7.             You understand that you will have at least [twenty-one (21)]
[forty-five (45)]  days from the date of receipt of this Agreement to consider
the terms and conditions of this Agreement.  You may accept this Agreement by
signing it and returning it to the Company’s General Counsel at the address
specified pursuant to Section 12 of the Retirement Agreement on or before
_________. After executing this Agreement, you shall have seven (7) days (the
“Revocation Period”) to revoke this Agreement by indicating your desire to do so
in writing delivered to the General Counsel at the address above by no later
than 5:00 p.m. on the seventh (7th) day after the date you sign this Agreement. 
The effective date of this Agreement shall be the eighth (8th) day after you
sign the Agreement (the “Agreement Effective Date”).  If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day.  In the event you
do not accept this Agreement as set forth above, or in the event you revoke this
Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments and benefits
provided in Section 1 above, shall be deemed automatically null and void.
 
8.             Any dispute regarding this Agreement shall be subject to Delaware
law without reference to its choice of law provisions.  You agree to reimburse
the Company for out-of-pocket costs and expense reasonably incurred by in
connection with enforcing this Agreement (including attorney’s fees) with
respect to each claim on which the Company substantially prevails.
 
 


10

--------------------------------------------------------------------------------





 
EXECUTIVE
 
 
 
 
 
 
 
James Reid-Anderson
 
 
 
SIX FLAGS ENTERTAINMENT CORPORATION
 
 
 
 



11